In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-278 CR

 ______________________


JOHN KEITH GRANT, Appellant


V.


THE STATE OF TEXAS, Appellant


 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-03325




MEMORANDUM OPINION
	On May 12, 2008, the trial court sentenced John Keith Grant, a prior felony offender,
on a conviction for possession of a controlled substance.  Grant filed a notice of appeal on
June 4, 2008.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On June 19, 2008, we notified the parties that we would dismiss the appeal  unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
								                      				________________________________
							            DAVID GAULTNEY
									   Justice

Opinion Delivered July 16, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.